Title: To George Washington from Charles Stewart, 22 October 1777
From: Stewart, Charles
To: Washington, George



Sir
Burlington [N.J.] 22d Octr 1777

Since I wrote from Haddonfield I have seen Mr Saml Clements who was Guide to the enemy he is a man of business Says they consist of at least 2500 Men mostly Hessians he heard the Word Donnop often mentioned & thinks he commands[.] Coll Blaine was at Fort Mercer at 8 OClock this morning and got in Sixty head of Cattle, & Near one thousand Gallons of Spirits are in the neighbd of Gloucester which Col. Ellis with his Militia & Boats which he is collecting will throw into the Fort or on board our Vessells of War next tide We have flour plenty on the way from Bordentown & expect to get it in safely by water from Gloucester if the communication by land be cutt off—your Excellency

may be assured the Forts Shall not suffer for Supply. Mr Blaine or my Self will tarry in this quarter untill a sufficiency is got in—Col. Ellis has daily and good intelligence from Philada. I wish one of your Aids had a Conference with him. they might meet at Dunks ferry & his information prove of use. I am yr.
